NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/20/2022, with respect to claims 1, 3-14, 16-21, and 23-33 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn and a Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claims 1, 3-14, 16-21, and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “wherein the first DCI communication and the second DCI communication each indicate, in a transmission configuration indication (TCI) field, TCI states, wherein the TCI states indicate, for at least one of the first DCI communication or the second DCI communication, at least one of: a first quasi co-located (OCL) relationship associated with the first TRP, and a second QCL relationship associated with the second TRP, or a first demodulation reference signal (DMRS) port group associated with a first set of downlink transmission layers that is transmitted by the first TRP, and a second DMRS port group associated with a second set of downlink transmission layers that is transmitted by the second TRP” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 14, 21, and 26 recite similar limitations as those of claim 1, therefore, claims 14, 21, and 26 are allowed for similar reasons as stated above.  Claims 3-13, 16-20, 23-25, and 27-33 depend from an allowed base claim, therefore, claims 3-13, 16-20, 23-25, and 27-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474